Title: John Woodson to Thomas Jefferson, 12 September 1817
From: Woodson, John
To: Jefferson, Thomas


                    
                        
                            Dear Sir.
                            Cartersville
Septr 12. 1817
                        
                        It may be presumption in me to ask your Opinion, on a Subject near my heart; and one which I think the whole human race are interested in. but when you hear my reason for intrudeing upon your useful time; I hope your goodness will pardon the liberty I take. Being in  company with a Divine a few weeks past the Centrl college was the topic. it was observd that it was  patronizd by Mr Jefferson it was suggested whether you woud listen to a lecture on Theolojy, for it was the Opinion of many you did not believe in Reveald Religion, neither did you believe in the divinity of our Saviour, often have I heard the same Opinion advanced, but never coud be braught to believe that a man of your understanging and advanced stage of life had not thaught Seriously what was to become of him after death. I believe there is a God we are accountable to him for all our actions, that there is rewards and punishments, & I believe in the Immortality of the soul. The incarnation of our Saviour and predistinations is a Subject involvd in mistery & there are Misterys in our natures and evey think thing around us equally incomprehesible, yet it is our duty to believe & tremble and look up to the Majesty of heaven with wonder & delight. Please to give me your Opinion upon this—I consider all important Subject, not that I intend to make it public, but to stop the mouth of Censure & to have the Opinion of the great & Good to strengthen me in the pursuit of heaven. My dear Sir your great age & your reflectng mind must have markd a course to meet death, & we have as good ground to believe the Bible & the characters there expressd—as to believe in  Antient history and that such men as Ceasar Pompy & the long list given in Prophane history. Yet we are hard to believe in a  book that teaches the best Morals ever pen’d. I dont recollect a Martyr for Infidelity, numbers have died for the pure religion handed down in the bible.
                        I am no enthusiest, but a plain planter, have spent some happy moments under your hospitable roof; but perhaps forgotten by you, depend upon it my friend it is time to know the truth; there is a life beyond the grave, happiness or missery awaits us there. if the former chances to be our happy lott; we shall live immortal in a better world than this. May your good sence teach you, & may the finger of god point you to a seat in heaven
                        
                            Yrs Sincerly & Respectfuly
                            Jno Woodson
                        
                    
                    
                        NB A letter by post will be thankfully Recd
                        
                            JW.
                        
                    
                